Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8, 17-18 have been canceled. Claim 21 has been added. Claims 1-7, 9-16, 19-21 are pending. Claims 1-7, 9-16, 19-21 have been examined. Claims 1-7, 9-16, 19-21 have been rejected. 

Response to Arguments
Applicant’s arguments with respect to claims 1, see pp. 8-10, filed 2/7/2022 have been considered but are not persuasive.
The Applicant argues LauB does not teach the amended claim 1, specifically the limitation of “traversing a parametric design space based on the gradient until reaching a predetermined value of the first objective function, where the parametric design space includes a second configuration for the mechanical assembly that is associated with the predetermined value of the first objective function,” see p. 8 ¶ 5 in the Arguments/Remarks. The Examiner respectfully disagrees. 
To discuss the above limitation, first there needs to establish that LauB teaches limitation “generating a second discretized equation of motion by computing, with respect to the set of design variables, a first derivative of one or more state variables included in both the first discretized equation of motion and a discretized form of a first objective function, wherein the second discretized equation of motion comprises a gradient of the first objective function relative to the set of design variables,” which precedes the limitation in argument. On p. 399 ¶ 5-8 - p. 400 eq. (7), p. 405 ¶ 1, p. 406 ¶ 1, LauB teaches a first discretized u, which are design variables. These teachings in combination teach the limitation of “generating a second discretized equation of motion by computing, with respect to the set of design variables, a first derivative of one or more state variables included in both the first discretized equation of motion and a discretized form of a first objective function, wherein the second discretized equation of motion comprises a gradient of the first objective function relative to the set of design variables.”
Regarding the limitation in argument “traversing a parametric design space based on the gradient until reaching a predetermined value of the first objective function, where the parametric design space includes a second configuration for the mechanical assembly that is associated with the predetermined value of the first objective function,” LauB teaches the gradient of the cost function can be used to find a set of parameters that minimizes the cost function using a quasi-Newton method, and the parameters are updated by walking in the direction of the negative gradient, see p. 401 ¶ 1-3. These teachings mean the method traverses a parametric design space based on the gradient until reaching values of parameters that minimizes the objective function. On p. 399 ¶ 2-3, p. 407 ¶ 1, LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means a second configuration for the multibody system, corresponding to a second position, is determined with a second value for the cost function smaller than the first value. These teachings by LauB in combination teach “traversing a parametric design space based on the gradient until reaching a value to optimize the first objective function, where the parametric design space includes a second configuration for the mechanical assembly that max, see eq. 1.26, to constrain the objective function as in eq. 1.27 p. 21. This teaching of constraint based on eqs. 1.26 & 1.27 means a desired design is when the objective function is less than or equal to bmax. Goena, furthermore, teaches on p. 168 ¶ 1-3 and Figure 6.3 that when stopping criteria is met, corresponding to constraints for objective function being met, the optimization process is stopped. These teachings by Goena in combination mean bmax the optimization process is stopped when the objective function is less than or equal to bmax. In other words, the optimization process is stopped until reaching a predetermined value bmax of the objective function. As a result, LauB and Goena in combination teaches “traversing a parametric design space based on the gradient until reaching a value to optimize the first objective function, where the parametric design space includes a second configuration for the mechanical assembly that is associated with the first objective function.”
Claim 1 and other independent claims reciting analogous limitation in argument remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over LauB et al. (The Discrete Adjoint Method for Parameter Identification in Multibody System Dynamics, Multibody Syst Dyn, 42, 2018 pp. 397-410) in view of Goena (Dynamic Response Optimization of Vehicles through Efficient Multibody Formations and Antomatic Differentiation Techniques, Doctoral Thesis Universidad Politénica de Madrid, 2013).

As per claim 1, LauB teaches a computer-implemented method for generating design options for mechanical assemblies (p. 397 ¶ 2, p. 404 last 2 paragraphs; a multibody is an assembly of multi-elements with an example of an engine mount of engine on a car chassis, so a multibody corresponds to an mechanical assembly), the method comprising:
generating a first configuration for a mechanical assembly, wherein the first configuration includes a set of design variables associated with a plurality of interconnected elements (p. 397 ¶ 2-4; LauB teaches a multibody system linked to ground of other bodies described by DAE (1) with a set of variables; this is a first configuration for a mechanical assembly as recited; p. 399 ¶ 2-3, p. 407 ¶ 1; LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; hence, there is inherently a first configuration generated as recited in the limitation);
generating a first discretized equation of motion based on at least one continuous equation of motion, wherein the first discretized equation of motion indicates time-varying dynamics of the first configuration across a sequence of time steps (p. 397 section 1 Introduction all paragraphs – p. 398 ¶ 1, p. 399, ¶ 5-6; LauB teaches the system of equations (1), which are equations of motion, can be rewritten in discrete form in time steps as in eq. (3); this is a first discretized equation as recited);

traversing a parametric design space based on the gradient until minimizing value the first objective function, where the parametric design space includes a second configuration for the mechanical assembly that is associated with the minimized value of the first objective function (p. 399 ¶ 2-3, p. 401 ¶ 1-3, p. 407 ¶ 1; LauB teaches the gradient of the cost function can be used to find a set of parameters that minimizes the cost function using a quasi-Newton method, and the parameters are updated by walking in the direction of the negative gradient, see p. 401 ¶ 1-3. These teachings mean the method traverses a parametric design space based on the gradient until reaching values of parameters that minimizes the objective function. On p. 399 ¶ 2-3, p. 407 ¶ 1, LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means a second configuration for the multibody system, corresponding to a second position, is determined with a second value for the cost function smaller than the first value); and
computing a modified set of design variables associated with the second configuration for the mechanical assembly, wherein the modified set of design variables minimizes the first objective function (p. 399, ¶ 5-8; LauB teaches finding a set of parameters u to minimize the cost function (4) according to a new system eq. (3), which is eq. (5); these new parameters u represent a second configuration for the mechanical assembly).
LauB does not teach:
a predetermined value and reaching a predetermined value of the first objective function.
However, Goena teaches:
max, see eq. 1.26, to constrain the objective function as in eq. 1.27 p. 21. This teaching of constraint based on eqs. 1.26 & 1.27 means a desired design is when the objective function is less than or equal to bmax. Goena, furthermore, teaches on p. 168 ¶ 1-3 and Figure 6.3 that when stopping criteria is met, corresponding to constraints for objective function being met, the optimization process is stopped. These teachings by Goena in combination mean bmax the optimization process is stopped when the objective function is less than or equal to bmax. In other words, the optimization process is stopped until reaching a predetermined value bmax of the objective function).
LauB and Goena are analogous art because they are in the same field of modeling and optimization of multibody dynamics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LauB and Goena. One of ordinary skill in the art would have been motivated to make such a combination because Goena’s teachings would have optimized geometric design parameters of the system affecting the kinematic constraints, mass matrices and the force vectors (p. 18 ¶ 3).

As per claim 2, LauB and Goena in combination teach the computer-implemented method of claim 1, LauB further teaches wherein generating the first discretized equation of motion comprises performing a forward simulation of the at least one continuous equation of motion (p. 399 ¶ 5-6; LauB teaches in generating eq. (3) in the form f(xi+1, xi, ti+1, ti, u) = 0 of multibody system equations, which is eq. (1) on p. 397; the variables xi+1, xi, ti+1, ti shows that the expression is in term of forward in time and variable vector x; eq. (1) is a set of equations of motion, see p. 398 ¶ 1). 

As per claim 3, LauB and Goena in combination teach the computer-implemented method of claim 1, LauB further teaches wherein generating the second discretized equation of motion further comprises:
differentiating the first discretized equation of motion to generate a second derivative (p. 400  eq. (11); the term within parentheses of eq. (11) corresponds to differentiating the second discretized equation of motion) ;
generating a discretized form of the first objective function (p. 399 eq. (4); this eq. is a discretized form of the first objective function); and
determining a gradient of the first objective function based on the second derivative (p. 400 last paragraph and eq. (11)).

Interpretation for claim 4: According to specification ¶ 0037-0039, 0044, adjoint technique is used to compute derivative by solving a set of adjoint equations associated with discretized equations 312, which comprise the first discretized equation(s). Then based on the computed discrete adjoint variables, differentiation of the discretized objective function, corresponding to differentiating the discretized form of the first objective function, is performed. This description means, in performing differentiating the discretized objective function, discrete adjoint variables associated with the first derivatives is solved together with the first derivatives to be used for performing differentiating the discretized objective function. Hence, claim 4 is interpreted as such.

As per claim 4, LauB and Goena in combination teach the computer-implemented method of claim 3, LauB further teaches wherein differentiating the first discretized equation of motion comprises solving at least one adjoint equation to generate at least one adjoint value, wherein the first derivative is generated based on the at least one adjoint value (p. 400 ¶ 1 – pi associated with derivative of the first discretized equation according to interpretation of the claim in context of the instant application’s specification).

As per claim 5, LauB and Goena in combination teach the computer-implemented method of claim 3, LauB further teaches wherein generating the discretized form of the first objective function comprises performing a forward simulation of the first objective function (p. 399 ¶ 7-8; LauB teaches in generating eq. (5) comprising f(xi+1, xi, ti+1, ti, u) = 0 of multibody system equations; the variables xi+1, xi, ti+1, ti shows that the expression is in term of forward in time and variable vector x).

As per claim 6, LauB and Goena in combination teach the computer-implemented method of claim 1, LauB further teaches wherein the time-varying dynamics of the first configuration include a time-varying flexure of a first element included in the first configuration during the sequence of time steps (p. 404 last 2 paragraphs – p. 405 ¶ 4; LauB teaches a time-varying dynamics of a multibody comprising of an engine and flexure of an engine mount; this engine mount corresponds to a time-varying flexure of a first element as claimed). 

As per claim 7, LauB and Goena in combination teach the computer-implemented method of claim 1, LauB further teaches wherein the time-varying dynamics of the first configuration include a time-varying force applied to a first element included in the first configuration across the sequence of time steps (p. 405 ¶ 1-4). 

As per claim 9, LauB and Goena in combination teach the computer-implemented method of claim 1, LauB further teaches wherein the first configuration resides at a first position within the parametric design space and is associated with a first value of the first objective function (p. 399 ¶ 2-3, p. 407 ¶ 1; LauB teaches iteratively finding an optimal solution satisfying objective function and constraints, so a first solution corresponds to a first position as recited), the second configuration resides at a second position within the parametric design space, and wherein the first value exceeds the second value (p. 399 ¶ 2-3, p. 407 ¶ 1; LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means a second configuration for the multibody system, corresponding to a second position, is determined with a second value for the cost function smaller than the first value);
LauB does not teach:
The first value exceeds the predetermined value.
However, Goena teaches:
The first value exceeds the predetermined value (p. 21 ¶ 6, eqs. 1.26, 1.27; p. 168 ¶ 1-3 and Figure 6.3; Goena teaches an optimization process with constraint on the objective function with a value bmax, according to eqs. 1.26 & 1.27; the optimization process is to reduce the objective function to be equal or smaller than bmax, corresponding to a predetermined value, so this teaching means that the first value exceeds the predetermined value).

As per claim 10, LauB teaches the computer-implemented method of claim 1, wherein generating the first configuration for the mechanical assembly comprises traversing a configuration design space to identify a plurality of different configurations that do not violate a same set of constraints, and wherein the plurality of different configurations includes the C(q, t)=0 with variables in a design space to find an optimal configuration that does not violate these constraint functions; in addition, LauB teaches going through iterations to find the optimal solution; this teaching indicates going through a plurality of different configurations that do not violate a same set of constraints to obtain an optimal configuration, and the first solution corresponds to the first configuration based on the set of constraints and objective function should be included in these configurations).

As per claim 11, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claims 7-8. They are, therefore, rejected for the same reasons.

As per claim 19, LauB teaches the non-transitory computer-readable medium of claim 11, wherein generating the first configuration for the mechanical assembly comprises exploring a configuration design space to eliminate a plurality of different configurations that violate at least one constraint included in a set of constraints, and wherein the plurality of different configurations excludes the first configuration (p. 397 ¶ 2-4, p. 407 ¶ 1; LauB teaches a set of motion equation used for configuring a multibody system with constraint functions C(q, t)=0 with variables in a design space to find an optimal configuration that does not violate these constraint functions; in addition, LauB teaches going through iterations to find the optimal solution; this teaching implies finding a plurality of configurations that satisfy all constraints and objective function, so the first solution corresponding to the first configuration should satisfy all these conditions; hence, it is excluded from configurations that violates at least one constraint included in a set of constraints).

As per claim 20, LauB teaches a system for generating design options for mechanical assemblies, comprising: 
a memory restoring a design engine (p. 397 ¶ 2, p. 404 last paragraph, p. 406 Table 1 & Fig. 3; LauB’s teachings of simulations of multibody system equations and graphical result imply usage of a computer and software; a computer use for simulation of a design includes a memory restoring a design engine); and
a processor that, when executing the design engine, is configured to perform the steps of (p. 397 ¶ 2, p. 404 last paragraph, p. 406 Table 1 & Fig. 3; LauB’s teachings of simulations of multibody system equations and graphical result imply usage of a computer and software for performing steps of computations):

generating a first discretized equation of motion based on at least one continuous equation of motion, wherein the first discretized equation of motion indicates time-varying dynamics of the first configuration across a sequence of time steps (p. 399, ¶ 5-6; LauB teaches the system equations above can be rewritten in discrete form in time steps as in eq. (3); this is a first discretized equation as recited),
generating a second discretized equation of motion by computing, with respect to the set of design variables, a first derivative of one or more state variables included in both the first discretized equation of motion and a discretized form of a first objective function, wherein the second discretized equation of motion comprises a gradient of the first objective function relative to the set of design variables (p. 399 ¶ 5-8 - p. 400 eqs. (7), (10), p. 405 ¶ 1, p. 406 ¶ 1), 
traversing a parametric design space based on the gradient until minimizing value the first objective function, where the parametric design space includes a second configuration for the mechanical assembly that is associated with the minimized value of the first objective function (p. 399 ¶ 2-3, p. 401 ¶ 1-3, p. 407 ¶ 1; LauB teaches the gradient of the cost function can be used to find a set of parameters that minimizes the cost function using a quasi-Newton method, and the parameters are updated by walking in the direction of the negative gradient, see p. 401 ¶ 1-3. These teachings mean the method traverses a parametric design space based on the gradient until reaching values of parameters that minimizes the objective function. On p. 399 ¶ 2-3, p. 407 ¶ 1, LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means  and
computing a modified set of design variables associated with the second configuration for the mechanical assembly, wherein the modified set of design variables minimizes the first objective function (p. 399, ¶ 5-8; LauB teaches finding a set of parameters u to minimize the cost function (4) according to a new system eq. (3), which is eq. (5); these new parameters u represent a second configuration for the mechanical assembly).
LauB does not teach:
a predetermined value and reaching a predetermined value of the first objective function.
However, Goena teaches:
a predetermined value” and “reaching a predetermined value of the first objective function (Goena teaches performing optimization of a multibody design involving an objective function that can be expressed as in eqs. 1.23, 1.24, or 1.25 on p. 21. Goena then introduces a term bmax, see eq. 1.26, to constrain the objective function as in eq. 1.27 p. 21. This teaching of constraint based on eqs. 1.26 & 1.27 means a desired design is when the objective function is less than or equal to bmax. Goena, furthermore, teaches on p. 168 ¶ 1-3 and Figure 6.3 that when stopping criteria is met, corresponding to constraints for objective function being met, the optimization process is stopped. These teachings by Goena in combination mean bmax the optimization process is stopped when the objective function is less than or equal to bmax. In other words, the optimization process is stopped until reaching a predetermined value bmax of the objective function).
LauB and Goena are analogous art because they are in the same field of modeling and optimization of multibody dynamics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LauB and Goena. One of ordinary skill in the art would have been motivated to make such a combination because Goena’s teachings would have optimized geometric design 

An alternative rejection of claim 20 in anticipation that the Applicant argues LauB does not teach a system comprising of a memory and processor to perform steps in claim 20.

As per claim 20, LauB teaches a system for generating design options for mechanical assemblies, comprising: 
generating a first configuration for a mechanical assembly, wherein the first configuration includes a set of design variables associated with a plurality of interconnected elements (p. 397 ¶ 2-4; LauB teaches a multibody system linked to ground of other bodies described by DAE (1) with a set of variables; this is a first configuration for a mechanical assembly as recited), 
generating a first discretized equation of motion based on at least one continuous equation of motion, wherein the first discretized equation of motion indicates time-varying dynamics of the first configuration across a sequence of time steps (p. 399, ¶ 5-6; LauB teaches the system equations above can be rewritten in discrete form in time steps as in eq. (3); this is a first discretized equation as recited),
generating a second discretized equation of motion by computing, with respect to the set of design variables, a first derivative of one or more state variables included in both the first discretized equation of motion and a discretized form of a first objective function, wherein the second discretized equation of motion comprises a gradient of the first objective function relative to the set of design variables (p. 399 ¶ 5-8 - p. 400 eqs. (7), (10), p. 405 ¶ 1, p. 406 ¶ 1), 
traversing a parametric design space based on the gradient until minimizing value the first objective function, where the parametric design space includes a second configuration  mechanical assembly that is associated with the minimized value of the first objective function (p. 399 ¶ 2-3, p. 401 ¶ 1-3, p. 407 ¶ 1; LauB teaches the gradient of the cost function can be used to find a set of parameters that minimizes the cost function using a quasi-Newton method, and the parameters are updated by walking in the direction of the negative gradient, see p. 401 ¶ 1-3. These teachings mean the method traverses a parametric design space based on the gradient until reaching values of parameters that minimizes the objective function. On p. 399 ¶ 2-3, p. 407 ¶ 1, LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means a second configuration for the multibody system, corresponding to a second position, is determined with a second value for the cost function smaller than the first value); and
computing a modified set of design variables associated with the second configuration for the mechanical assembly, wherein the modified set of design variables minimizes the first objective function (p. 399, ¶ 5-8; LauB teaches finding a set of parameters u to minimize the cost function (4) according to a new system eq. (3), which is eq. (5); these new parameters u represent a second configuration for the mechanical assembly).
LauB does not teach:
a system comprising:
a memory restoring a design engine; and
a processor that, when executing the design engine, is configured to perform the steps; and
a predetermined value and reaching a predetermined value of the first objective function.
However, Goena teaches:
a system comprising:
a memory restoring a design (p. 5 ¶ 3-4; Goena teaches using CAD to model and  perform vehicle dynamic simulation of multibody systems; this teaching implies a computer system comprising of memory for restoring a design); and

a predetermined value” and “reaching a predetermined value of the first objective function (Goena teaches performing optimization of a multibody design involving an objective function that can be expressed as in eqs. 1.23, 1.24, or 1.25 on p. 21. Goena then introduces a term bmax, see eq. 1.26, to constrain the objective function as in eq. 1.27 p. 21. This teaching of constraint based on eqs. 1.26 & 1.27 means a desired design is when the objective function is less than or equal to bmax. Goena, furthermore, teaches on p. 168 ¶ 1-3 and Figure 6.3 that when stopping criteria is met, corresponding to constraints for objective function being met, the optimization process is stopped. These teachings by Goena in combination mean bmax the optimization process is stopped when the objective function is less than or equal to bmax. In other words, the optimization process is stopped until reaching a predetermined value bmax of the objective function).
LauB and Goena are analogous art because they are in the same field of modeling and optimization of multibody dynamics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LauB and Goena. One of ordinary skill in the art would have been motivated to make such a combination because Goena’s teachings would have optimized geometric design parameters of the system affecting the kinematic constraints, mass matrices and the force vectors (p. 18 ¶ 3).

As per claim 21, LauB and Goena in combination teach the computer-implemented method of claim 1,
Goena further teaches:

LauB and Goena are analogous art because they are in the same field of modeling and optimization of multibody dynamics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LauB and Goena. One of ordinary skill in the art would have been motivated to make such a combination because Goena’s teachings would have optimized geometric design parameters of the system affecting the kinematic constraints, mass matrices and the force vectors (p. 18 ¶ 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                        

                                                                                                                                                                                                  
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148